 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-205-NONE

12                                 Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         FINDINGS AND ORDER

14   MICHAEL DAVID SHAFER,                              DATE: March 30, 2020
                                                        TIME: 1:00 p.m.
15                                Defendant.            COURT: Hon. Sheila K. Oberto
16

17          On March 17, 2020, this Court issued General Order 611, which suspends all jury trials in the

18 Eastern District of California scheduled to commence before May 1, 2020. This General Order was

19 entered to address public health concerns related to COVID-19.

20          Although the General Order addresses the district-wide health concern, the Supreme Court has

21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

25 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

27 orally or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

20 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

21 continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for status on March 30, 2020.

26          2.      By this stipulation, defendant now moves to continue the status conference until June 29,

27 2020, and to exclude time between March 30, 2020, and June 29, 2020, under Local Code T4.

28          3.      The parties agree and stipulate, and request that the Court find the following:

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1               a)      The government has represented that the discovery associated with this case

 2        includes over 7,000 pages of police reports, FBI serials, wiretap documents, intercepted calls and

 3        text messages, photographs, and other media. This discovery has been either produced directly

 4        to counsel and/or made available for inspection and copying.

 5               b)      Shafer was previously represented by attorney Roger Wilson. On February 19,

 6        2020, attorney Arturo Hernandez was substituted as Shafer’s attorney.

 7               c)      Attorney Hernandez desires additional time to consult with his client, review the

 8        charges and discovery, conduct investigation, and discuss a potential resolution with his client

 9        and the government, especially since he recently began representing Shafer.

10               d)      Counsel for defendant believes that failure to grant the above-requested

11        continuance would deny him/her the reasonable time necessary for effective preparation, taking

12        into account the exercise of due diligence.

13               e)      The government does not object to the continuance.

14               f)      In addition to the public health concerns cited by General Order 611 and

15        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

16        this case because counsel have been encouraged to telework and minimize personal contact to

17        the greatest extent possible. It will be difficult to avoid personal contact should the hearing

18        proceed. In addition, the defendant has not filed a waiver of personal appearance for status

19        conferences under Rule 43, and therefore prison staff, the Marshals, and court security officers

20        will need to be present to transport him and provide security for the hearing. This will increase

21        potential exposure to COVID-19.

22               g)      Based on the above-stated findings, the ends of justice served by continuing the

23        case as requested outweigh the interest of the public and the defendant in a trial within the

24        original date prescribed by the Speedy Trial Act.

25               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26        et seq., within which trial must commence, the time period of March 30, 2020 to June 29, 2020,

27        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

28        because it results from a continuance granted by the Court at defendant’s request on the basis of

     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
 1            the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 2            of the public and the defendant in a speedy trial.

 3            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6            IT IS SO STIPULATED.

 7

 8
     Dated: March 24, 2020                                      MCGREGOR W. SCOTT
 9                                                              United States Attorney
10
                                                                /s/ ROSS PEARSON
11                                                              ROSS PEARSON
                                                                Assistant United States Attorney
12

13
     Dated: March 25, 2020                                      /s/ ARTURO HERNANDEZ
14                                                              ARTURO HERNANDEZ
15                                                              Counsel for Defendant
                                                                MICHAEL DAVID SHAFER
16                                                              (authorized by email on March
                                                                25, 2020)
17

18

19
                                              FINDINGS AND ORDER
20

21 IT IS SO ORDERED.

22
     Dated:        March 25, 2020                                    /s/   Sheila K. Oberto             .
23                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
